1       .




                   T&E     ATTORNEY                  GENERAL
                                  OF    TEXAS



                            lbvember     7,   1968


     IionorrbleRiabard IL Price                 Opinion MO.    X-305
     District     Attorney
     Taylor     County Courthouaa
     Abllane, Texas                             Rer     Term of the Presiding
                                                        Judge of the 7th
                                                        Administrative Judicial
                                                      .'District under Article
                                                        2008, 8~. 2, Vernon's
                                                        Civil Stetutea, in view
     Dear ML. Prices                                    of the stated facts.

                   Your request
                             for an opinion on-the abwe subject mstter
     states that on March 12, 1965, the District Judge of the 104th
     Judicial District was designated by the Gwernor of the State of
     Texas as Presiding Judge of the 7th Administrative Judicial
     District. Such appointmant was confirmed by the Texas Senate
     and that district judge qualified as Presiding Judge of the
     7th Administrative District on March 30, 1965. 'You further
     state that he will retire as District Judge of the 104th
     Judicial District of Texas on December 31, 1968. In view of
     the foregoing stated facts you have inquired as to the expiration
     date of the term of the Presiding Judge of the 7th Administrative
     Judicial District under the prwisiona of Section 2 of Article
     ZOOa, Vernon's Civil Statutes, as amended in 1965.

                   As origlnally enacted in 1927 by the 40th Legislature,
   Section2 of Article 20Oa, Vernon’s Civil Statute& provided
'? as follartac

                    *Sec. 2. Imaedlptely after this act
              becomes effective it shall be the duty *of the
              Governor, with the advice and consent of the
             LSenate, to designate one of the.regularly
              elected and commissioned district judges of
              each of said districts as Presiding Judge of
              the Administrative Judicial District. Upon.the
              death, resignation or the expiration of the .

                                       -1483-
Hon.   Richard M. Price, page 2   (n-305)


       term of office of such Presiding Judge, the
       Governor shell thereafter immediately designate
       a new Presiding Judge of the Administrative
       District, as in the first instance."

           In construing th'eforegoing provisions,,the Court
in Eucaline Uedicine Comoanv vs. Standard Inv. Co., 25 S.W.28
259, 261 (Tex.Civ.App. 1930, err. ref.)  expressly overruled
the contention that the position of Presiding Judge of an
Administrative Judicial District is an "office' within the
,meaning of Section 40,,Article XVI, and Constitution of Texaa,~
pertinently held:

            nNor is the position of preaiding judge
       of the administrative dia'trictan office that a'
       regularly elected district judge is forbidden
       by the Constitution to hold and exercise. Its
       functiona are'j~udicialin nature, are ,not in-
       consistent with',theconstitutional duties d&the
       district judge, and should. in our oninion.?be
       regarded aimolv aa aunaradded duties that the    ",
       Leaialature waa,authori ed o reau   e district   +
       judaea to nerform.* (I&ha:is add::.)

           In view of the refusal by the Supreme Court'of the
 writ.of error in this case in 1930, this being after June 14,
 1927, the judgment of the Court of Civil Appeals is deemed
 correct and the principlea of iaw declared in the opinion are
 deemed as correctly determined. Hamilton v. Emnire 6218& Fuel
.gQ.. 134 Tex; 377,383,llO S.W.Zd'561,565 (1937).

          In view of the construction of Section 2, Article 200a,
it was held in Attorney General,Oplnion Number S-09 (1953) that
the term of a ipresiding judge of an administrative judicial,
district is the same as his term of office as district judge
and that the designation as Presiding Judge of the administrative
district is not a sepsrate office but merely an extra duty that
may be imposed upon a district judge,

          In 1965, the 59th Legislature amended Section 2 so that
it now providesg



                           -1484-
                   ,
Hon. Richard W. Price, ,page 3   (&305)


         *Sec. 2. It shall be the duty of the
    Governor, with the advice and consent of the
    Senate, to designate one of the regularly elected
    district judges, or a retired district fudae. who
    voluntorilv retired from office. who.reaidea within
    the district. and who has certified his willincmeaa
    to aerve,'in each of said diatrititaaapreaidinq
    Judge of the Administrative Judicial District.
    Adeauate auartera for the ooeration of such District
    and orenervation of records shall be Provided in the
    courthouse of the countv in which such Preaidinq
    Judae reaidaq. Upon the death, resignation or
    expiration of the term of office of #pch Presiding
    Judge, $he Gwernor shall thereafter iammdiately
    a&oint*'or reappoint a PreaidLng,Judge of the
    Administrative District, as in the first instances
    above. Presidina Judaea of Administrative Judicial
    Districts shall serve for a term of four (4) Years
    from date of auallfication as su h administrative
    judqe . . .* (Rmphaaia aupplied'as to added language
    of amendment.)

          If the foregoing amendment to Section 2 of Article 200a
haa,the effect of now creating an "office" as distinguished fram
constituting "aunsradded duties that the~leaialature was authorized
to reuuire district iudaea to oerform", Section 40 of Article
XVI of the Constitution of Texas would prohibit a district judge
from holding the additional affice. We do not believe the
legislature had any such intention. Likewise, Section 30 of
ArticLe XVI would limit the term of office to two years only,
contrary to the four year term provided by the legislature.
It is our opinion, however, that since the legislaturs did not
change by the amsndatory language the duties of the presiding
judge of the administrative district, the construction @Paced
on Section 2 by the Court in Rucaline Medicine Co. vs. Standard
Inv. Co., supra, remains equally applicable to Section 2, as
amended. Therefore. no *office" within the meaning of Sections
30 and 40 of Article XVI of the Constitution of Texas was created,
Rucaline medicine Co. vs. Standard Inv. Co., aupra; cf. Aldine
Indeoendsnt School District vs. Stendlev, 154 Tex. 547, 289 S.W.
26 578 (19SS), We therefore are of the opinion that the legis-
lature merely placed added duties on regularly elected district
judges pursuant to provisions of Section 7 of Article v.
Constitution of Texas, and provided for the Yreassignmsnt to
                          - 1485-
Ron. Richard H. Price,   page 4       (d305)


active duty where and when needed" of voluntarily retired
district judges Qursuant to provisions of Section la of
Article V, Constitution of Texas.

          Since Section 2 of Article 200a, Vernon's Civil
Statutes,specifically provides that "upon the death, resignation
or expiration of the term of,office of the presiding judge,
the Governor-shall thereafter~lmmediately appoint or reappoint
a QrSSiding judge of the administrative district as in the first
instance above,* (Emphasis ours). You are advised that the
words *term of office* as used in this statute mean the term
of office as district judge, this being the only 'office" held.
Upon certification of his willingness to serve after retirement,
the same presiding judge may be reappointed to.carry out the'
additional duties as presiding judge of the administrative
district for a Qeriod of four years or the Gwernor may appoint
another judge to so serve.'                           \
                         .i.
                     SUMMARY

          The position ?f preeiding judge of an
     administrative judicial district  does not conatitute~
     an "office" within the meaning of Sections 30 and 40
     of Article XVI of the Constitution of Texas, but is
     regarded simply as superadded dutiesthat the legia-
     lature was authorized to require district judges to
     per farm. Eucalins Wedicine~Co. vs. Standard Inv.Co,,
     25 S.W.2d 259 $T~x.CIV.AQQ. 1930, err. ref.).   The
     term of the QrSSiding  judge of an administrative
     judicial district expires with his term of office
     as District Judge. Upon certification of his
     willingness to serve, he may be appointed for an
     additional period of four years.   Article 2GOa,
     Section 2, Vernon"8 Civil Statutes.

                               V&truly         yours.




                               At$rney     General .of ffexaa
                                                       3.'.


                             -1486-
                         I
.      .




     Hon, Richard M. Price, page 5     (M-305)


     Pixpared by John Banks
     Assistant Attorney General

      APPROVED:.
      OPINION CCUMITTEE
      Hawthorne Phillips, Chairman
      Kerns Taylor, Co-Chairman
      Arthur Sandlin
      Ralph Rash
      Harold Kennedy
      Jay Floyd
    ,A, J, CARUBBI, JR.
      Executive Assistant




                              -1487-